16 F.3d 405
Russell (Robert), Winans (Derek), Walker (James), ExecutiveBoard Members and Delegates to HIV Health and HumanResources Planning Council of East Orange, Irvington, Newark& Union Counties, Anderson (Sudi)v.City of Newark, James (Mayor Sharpe), Ruffin (Bobbi),Director of Newark Department of Health & Human Services,U.S. Department of Health & Human Services, Shalala (Donna),Secretary of Department of Health and Human Services
NO. 93-5371
United States Court of Appeals,Third Circuit.
Dec 21, 1993

Appeal From:  D.N.J.,
Debevoise, J.


1
AFFIRMED.